Order entered November 12, 2012




                                              In The


                          iHh, imiri e+xas at +allam
                                      No. 05-12-00021-CR


                            ANTHONY GLENN DAVIS, Appellant

                                                V.

                              TI=[E STATE OF TEXAS, Appellee


                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-61184-R


                                          ORDER
       Before the Court is the State of Texas’s November 9, 2012 Motion for Extension of Time

to File the State’s Brief. We GRANT the motion. The clerk is directed to file the brief tendered by

the State on November 9, 2012.




                                                       ROBERT M. FILLMORE
                                                       PRESIDING JUSTICE